 



EXHIBIT 10.2
FORM OF WESTERN ALLIANCE BANCORPORATION 2005 STOCK INCENTIVE
PLAN AGREEMENT — INCENTIVE
Option No.:                     
WESTERN ALLIANCE BANCORPORATION
2005 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT
     Western Alliance Bancorporation, a Nevada corporation (the “Company”),
hereby grants an option to purchase shares of its common stock, $.0001 par
value, (the “Stock”) to the optionee named below. The terms and conditions of
the option are set forth in this cover sheet, in the attachment and in the
Company’s 2005 Stock Incentive Plan (the “Plan”).
Grant Date:                                         , 200                    
Name of Optionee:
                                                                                
Optionee’s Social Security Number:
                    —                    —                    
Number of Shares Covered by Option:                     
Option Price per Share: $                    .                     (At least
100% of Fair Market Value)
Vesting Start Date:
                                        ,                    
     By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent.
Optionee:                     
(Signature)
Company:                     
(Signature)
     Title: –
Attachment
This is not a stock certificate or a negotiable instrument

 



--------------------------------------------------------------------------------



 



WESTERN ALLIANCE BANCORPORATION
2005 STOCK INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT

     
Incentive Stock Option
  This option is intended to be an incentive stock option under Section 422 of
the Internal Revenue Code and will be interpreted accordingly. If you cease to
be an employee of the Company, its parent or a subsidiary (“Employee”) but
continue to provide Service, this option will be deemed a nonstatutory stock
option three months after you cease to be an Employee. In addition, to the
extent that all or part of this option exceeds the $100,000 rule of section
422(d) of the Internal Revenue Code, this option or the lesser excess part will
be deemed to be a nonstatutory stock option.  
Vesting
  This option is only exercisable before it expires and then only with respect
to the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.  
 
  [Your right to purchase shares of Stock under this option vests as to twenty
percent (20%) of the total number of shares covered by this option, as shown on
the cover sheet (the “Option Shares”), on each of the first five anniversaries
of the Vesting Start Date, as long as you remain in Service on the applicable
vesting date. The resulting aggregate number of vested shares will be rounded
down to the nearest whole number, and you cannot vest in more than the number of
shares covered by this option.]  
 
  No additional shares of Stock will vest after your Service has terminated for
any reason.  
Term
  Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier (but never later) if your
Service terminates, as described below.  
Regular Termination
  If your Service terminates for any reason, other than death, Disability or
Cause, then your option will expire at the close of business at Company
headquarters on the 90th day after your termination date.

 



--------------------------------------------------------------------------------



 



     
Termination for
Cause
  If your Service is terminated for Cause, then you shall immediately forfeit
all rights to your option and the option shall immediately expire.  
Death
  If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.  
 
  In addition, if you die during the 90-day period described in connection with
a regular termination (i.e., a termination of your Service not on account of
your death, Disability or Cause), and a vested portion of your option has not
yet been exercised, then your option will instead expire on the date twelve
(12) months after your termination date. In such a case, during the period
following your death up to the date twelve (12) months after your termination
date, your estate or heirs may exercise the vested portion of your option.  
Disability
  If your Service terminates because of your Disability, then your option will
expire at the close of business at Company headquarters on the date twelve
(12) months after your termination date.  
Leaves of Absence
  For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.  
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.  
Notice of Exercise
  When you wish to exercise this option, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. Your
notice must specify how many shares you wish to purchase (in a parcel of at
least 100 shares generally). Your notice must also specify how your shares of
Stock should be registered (in your name only or in your and your spouse’s names
as joint tenants with right of survivorship). The notice will be effective when
it is received by the Company.  
 
  If someone else wants to exercise this option after your death, that person
must prove to the Company’s satisfaction that he or she is entitled to do so.  
Form of Payment
  When you submit your notice of exercise, you must include payment of the
option price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:  
 
  Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.  
 
  Shares of Stock which have already been owned by you for more than six months
and which are surrendered to the Company. The value of the shares, determined as
of the effective date of the option exercise,

 



--------------------------------------------------------------------------------



 



     
 
  will be applied to the option price.  
 
  To the extent a public market for the Stock exists as determined by the
Company, by delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.  
Withholding Taxes
  You will not be allowed to exercise this option unless you make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the option exercise or sale of Stock acquired under this option. In the event
that the Company determines that any federal, state, local or foreign tax or
withholding payment is required relating to the exercise or sale of shares
arising from this grant, the Company shall have the right to require such
payments from you, or withhold such amounts from other payments due to you from
the Company or any Affiliate.  
Transfer of Option
  During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution or pursuant to a domestic relations order as
referred to in the Code or Title I of the Employment Retirement Income Security
Act or the rules thereunder.

 



--------------------------------------------------------------------------------



 



     
Market Stand-off Agreement
  In connection with any underwritten public offering by the Company of its
equity securities pursuant to an effective registration statement filed under
the Securities Act, including the Company’s initial public offering, you agree
not to sell, make any short sale of, loan, hypothecate, pledge, grant any option
for the purchase of, or otherwise dispose or transfer for value or agree to
engage in any of the foregoing transactions with respect to any shares of Stock
without the prior written consent of the Company or its underwriters, for such
period of time after the effective date of such registration statement as may be
requested by the Company or the underwriters (not to exceed 180 days in length).
 
Investment Representation
  If the sale of Stock under the Plan is not registered under the Securities
Act, but an exemption is available which requires an investment or other
representation, you shall represent and agree at the time of exercise that the
Stock being acquired upon exercise of this option is being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make such other representations as are deemed necessary or appropriate by the
Company and its counsel.  
Retention Rights
  Neither your option nor this Agreement give you the right to be retained by
the Company (or any Parent, Subsidiaries or Affiliates) in any capacity. The
Company (and any Parent, Subsidiaries or Affiliates) reserve the right to
terminate your Service at any time and for any reason.  
Shareholder Rights
  You, or your estate or heirs, have no rights as a shareholder of the Company
until a certificate for your option’s shares has been issued (or an appropriate
book entry has been made). No adjustments are made for dividends or other rights
if the applicable record date occurs before your stock certificate is issued (or
an appropriate book entry has been made), except as described in the Plan.  
Adjustments
  In the event of a stock split, a stock dividend or a similar change in the
Stock, the number of shares covered by this option and the option price per
share shall be adjusted (and rounded down to the nearest whole number) if
required pursuant to the Plan. Your option shall be subject to the terms of the
agreement of merger, liquidation or reorganization in the event the Company is
subject to such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Nevada, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.  
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.  
 
  This Agreement and the Plan constitute the entire understanding between you
and the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.  
Other Agreements
  You agree, as a condition of the grant of this option, that in connection with
the exercise of the option, you will execute such document(s) as necessary to
become a party to any shareholder agreement or voting trust as the Company may
require.  
Certain Dispositions
  If you sell or otherwise dispose of Stock acquired pursuant to the exercise

 



--------------------------------------------------------------------------------



 



     
 
  of this option sooner than the one year anniversary of the date you acquired
the Stock, then you agree to notify the Company in writing of the date of sale
or disposition, the number of shares of Stock sold or disposed of and the sale
price per share within 30 days of such sale or disposition.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 